Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In a Preliminary Amendment filed on October 14, 2019, claims 1, 57, 8, 10, 11, and 14 were amended.
Claims 1-14 are currently pending and under examination, of which claim 1 is an independent claim. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 14, 2019 complies with the provisions of 37 CFR 1.97. Accordingly, the Examiner is considering the references in the IDS with a signed and initialed copy being attached hereto.

Claim Objections
The following claims are objected to for lack of antecedent support.  The Examiner recommends the following changes:
Claim 1, line 2: replace “one or more indoor units, and one or more ventilators” with “an indoor unit, and a ventilator”.
Claim 1, line 13: after “conditioned space” insert “and output a detection value indicative thereof”.
Claim 1, line 16, replace “criterion to identify the” with “criterion, which identifies at least one of the”.
Claim 1, line 18, replace “the magnitude” with “a magnitude”.
Claim 1, line 18, insert “to” before “adjust”.
Claim 1, line 19, replace “a detection” with “the detection”.
Claim 1, line 20, replace “and” with “wherein the target temperature adjustment unit”
Claim 1, line 21, replace “detected value” with “the detection value”.
Claim 1, line 22, before “indoor unit” insert “identified at least one of the”.
Claim 1, line 23, replace “do not” with “does not”.
Claim 1, line 23, replace “in adjusting” with “to adjust”.
Appropriate correction is respectfully requested.

35 USC § 112(f) Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1, 2, and 5-14 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Referring to independent claim 1, this claim recites the claim limitations “a target temperature adjustment unit” and “an air-conditioning control unit”.  
For purposes of examination and in accord with FIG. 6 and paragraphs [0048], [0060] and [0070] of the Specification as published, the “target temperature adjustment unit” will be construed as a functional block of a microcomputer, a digital signal processor (DSP), or a central processing unit (CPU) that identifies at least one of the indoor unit 1 and the ventilator 3 that satisfies a specific criterion, and adjusts the target evaporating temperature Te based on a detection value detected by a temperature and humidity sensor provided to the identified at least one of the indoor unit 1 and the ventilator 3.
For purposes of examination and in accord with FIG. 6 and paragraphs [0048], [0062] and [0071] of the Specification as published, the “air-conditioning control unit” will be construed as a functional block of a microcomputer, a digital signal processor (DSP), or a central processing unit (CPU) that controls the refrigerant circuit 200 such that the evaporating temperature of each of the indoor unit 1 and the ventilator 3 is equal to the target evaporating temperature Te adjusted by the target temperature adjustment unit 53. That is, the air-
Referring to claim 5, this claim recites “a storage unit” and “an acquisition processing unit”.
For purposes of examination and in accord with paragraph [0071] of the Specification, as published, the “storage unit” will be construed as a random access memory (RAM) and a read only memory (ROM), a programmable ROM (PROM) such as a flash memory, a hard disk drive (HDD).  For purposes of examination and in accord with FIG. 6 and paragraphs [0061] and [0071] of the Specification as published, the “acquisition processing unit” will be construed as a functional block of a microcomputer, a digital signal processor (DSP), or a central processing unit (CPU) that updates monitored-apparatus information and excludes the address serving as specific criterion information from monitored-apparatus information to thereby update the monitored-apparatus information.
Referring to claims 12 and 13, these claims recite “an outside-air temperature and humidity detection unit”.  For purposes of examination and in accord with FIG. 3 and paragraph [0037] of the Specification as published, the “outside-air temperature and humidity detection unit” will be construed as a functional block of a ventilator that detects the temperature and absolute humidity of outside air (OA).
Referring to claims 2 and 6-14, the recitations of these claims simply add more detail to or are cumulative to the units of independent claim 1 and claim 5. Such recitations of claims 2 and 6-14 do not include additional element(s) that would be rendered sufficient to overcome a 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
In accord with MPEP 2173.05(b) relative terminology can be rendered indefinite unless the specification provides examples or teachings that can be used to measure a degree even without a precise numerical measurement (e.g., a figure that provides a standard for measuring the meaning of the term of degree). See, e.g., Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371-72, 112 USPQ2d 1188, 1193 (Fed. Cir. 2014) (observing that although there is no 
Independent claim 1 recites, in part, “indoor unit and the ventilator located at a place with relatively high air conditioning priority”. (Emphasis added)  The Office respectfully submits that the metes and bounds of the term “relatively high air conditioning priority” are not clearly set forth. MPEP 2173.05(c)  In this case, paragraph [0043] of the specification, as published, describes “an air-conditioning apparatus with a relatively low air-conditioning priority. In this case, a user can select, via the input unit 21 a, an air-conditioning apparatus for which the user considers that departure of the indoor temperature Ta from the indoor target temperature Ta_tgt does not pose a problem. Alternatively, the input unit 21 a may accept a user's operation of selecting, from among the indoor unit 1 and the ventilator 3, an air-conditioning apparatus with a relatively high air-conditioning priority. In this case, the user may select, via the input unit 21 a, an air-conditioning apparatus that the user considers to have a relatively large effect on comfort”.  
The Office submits that the specification does not provide examples or teachings that can be used to clearly ascertain the meaning of “relatively high air conditioning priority”.  What is the magnitude of comfort that determines a relative large effect on comfort to determine relative high air conditioning priority?  The specification does not appear to provide a clear meaning of the term in question for a person of ordinary skill in the art to appreciate the intended metes and bounds of the claim.  For purposes of examination, the term “relatively high air conditioning priority” will be construed as “high air conditioning priority”.
Claim 3 recites, in part, “accepts a user's operation of selecting at least one of the indoor unit and the ventilator whose air-conditioning priority based on location within the air-conditioned space is relatively low”. (Emphasis added)  For this claim, the specification refers to See Paragraphs [0043] and [0080] of the specification, as published.  What is the magnitude of comfort that determines the departure of the indoor temperature from the indoor target temperature that does not pose a problem to determine relative low air conditioning priority? 
Therefore, the Office respectfully submits that claim 3 is indefinite because the scope of “relatively low” is not understood when read in light of the specification.  For purposes of examination, the feature “relatively low” will be construed as “low”. 
Claim 10 recites, in part, “high target temperature derivation information representing an evaporating temperature set to a relatively high value”. (Emphasis added)  Paragraph [0054] of the specification, as published, describes “In Embodiment 1, as evaporating temperature level, the following two patterns of values are set as illustrated in FIG. 8: Hi level with relatively high evaporating temperature, and Lo level with relatively low evaporating temperature. In other words, for each of the maximum evaporating temperature Te_max and the minimum evaporating temperature Te_min, a Hi-level value, and an Lo-level value lower than the Hi-level value are set.”  However, the specification does not provide examples, definition, or explanation of what a “relatively” high value means. It appears that the term “relatively high” is meant to be a high value, but a person of ordinary skill in the art cannot conclude as such with certainty.  The Office recommends clarification through claim amendment.
Therefore, the Office respectfully submits that claim 10 is indefinite because the scope of “relatively high value” is not understood when read in light of the specification.  For purposes of examination, the feature “relatively high value” will be construed as “high value”. 
relatively high value”. (Emphasis added)  Paragraph [0126] of the specification, as published, describes “In Embodiment 5 as well, as evaporating temperature level, the following two patterns of values are set: Hi level with relatively high evaporating temperature, and Lo level with relatively low evaporating temperature.”  However, the specification does not provide examples, definition, or explanation of what a “relatively” high value means.  The Office recommends clarification through claim amendment.
Therefore, the Office respectfully submits that claim 11 is indefinite because the scope of “relatively high value” is not understood when read in light of the specification.  For purposes of examination, the feature “relatively high value” will be construed as “high value”. 
Claims 2, 4-9, and 12-14 are rejected in light of their dependencies to independent claim 1.  Clarification to the rejections through claim amendments is respectfully requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2015/0362200 A1 to Hamada et al. (“Hamada”) in view of US Patent Publication No. 2019/0186759 A1 to Komatsu (“Komatsu”).
Regarding independent claim 1, Hamada teaches:
An air-conditioning system comprising: Hamada: Abstract (“An air-conditioning system…”)
a refrigerant system in which an outdoor unit, one or more  indoor units, and one or more ventilators are connected by a refrigerant pipe and in which refrigerant circulates; and Hamada: Paragraph [0030] and FIG. 2 (“The air-conditioning system 100 includes two refrigerant circuits, an indoor unit circuit 11 (first refrigerant circuit) and a ventilator circuit 21 (second refrigerant circuit). These circuits are connected to a central controller 102 by transmission lines 103.”) Hamada: Paragraph [0031] (“In the indoor unit circuit 11, for example, each of three indoor units 1 is connected to an indoor-unit-circuit outdoor unit 2 by refrigerant piping 104.”)
a control device configured to control the refrigerant system, Hamada: Paragraph [0030] (“The air-conditioning system 100 includes two refrigerant circuits, an indoor unit circuit 11 (first refrigerant circuit) and a ventilator circuit 21 (second refrigerant circuit)…The central controller 102 controls the air-conditioning system 100.”) 
wherein the refrigerant system includes a compressor, an outdoor heat exchanger, a first expansion valve, an indoor heat exchanger, a second expansion valve, and a ventilator cooler, Hamada: Paragraph [0028] (“FIG. 2 is a refrigerant circuit diagram 1 of the air-conditioning system according to Embodiment of the present invention.”) Hamada: Paragraph [0034] (“The indoor unit circuit 11 includes a compressor 12, … an outdoor heat exchanger 14 provided with an outdoor-heat-exchanger fan 17, an expansion valve 15, and an indoor heat exchanger 16 provided with an indoor-heat-exchanger fan 18.”) Hamada: Paragraph [0036] (“The ventilator circuit 21 includes a compressor 22, a four-way valve 23, an outdoor heat 
wherein the outdoor unit includes the compressor, and the outdoor heat exchanger, Hamada: Paragraph [0035] (“The compressor 12, the four-way valve 13, and the outdoor heat exchanger 14 are included in the indoor-unit-circuit outdoor unit 2.”)
wherein the indoor unit includes the indoor heat exchanger, Hamada: Paragraph [0034] (“…an indoor heat exchanger 16 provided with an indoor-heat-exchanger fan 18.”)
wherein the ventilator includes the ventilator cooler, Hamada: Paragraph [0036] (“The ventilator circuit 21 includes … a cooler 26.”)
wherein the indoor unit and the ventilator are each provided with a temperature and humidity detection unit configured to detect a temperature and a humidity of air in an air-conditioned space, and Hamada: Paragraph [0039] (“…an outdoor air temperature and humidity detection unit 31 that detects the temperature and humidity of outdoor air, and an indoor air temperature and humidity detection unit 32 that detects the temperature and humidity of indoor air.”) Hamada: Paragraph [0040] (“The indoor air temperature and humidity detection unit 32 is disposed at a position where the temperature and humidity of indoor air can be detected.”) 
Hamada does not expressly teach that “the control device includes a target temperature adjustment unit configured to identify at least one of the indoor unit and the ventilator that satisfies a specific criterion to identify the indoor unit and the ventilator located at a place with relatively high air-conditioning priority corresponding to the magnitude of effect on comfort, and adjust a target evaporating temperature based on a detection value detected by the temperature and -3-Attorney Docket No. 129A_830_TN humidity detection unit provided to the identified at least one of the indoor unit or the Komatsu describes an indoor unit which can easily create a plurality of areas having different temperatures in a single indoor space, with even a single indoor unit. An indoor space is divided into a plurality of areas. An airflow direction adjusting flap provided at a blow-out opening is capable guiding blown air to each of the areas. An amount of heat to be processed for each of the plurality of areas by the air blown out of the blow-out opening is adjusted so that temperatures of at least two of the areas are different from each other.  Komatsu teaches:
wherein the control device includes a target temperature adjustment unit configured to Komatsu: Paragraph [0075] (“The indoor control unit (90) has a memory (91) and a central processing unit (CPU) (92) (which corresponds to an adjuster), and controls the operation of the indoor unit (10).” [The indoor control unit reads on “the control device” and the CPU reads on “a target temperature adjustment unit”.] 
identify at least one of the indoor unit and the ventilator that satisfies a specific criterion to identify the indoor unit and the ventilator located at a place with relatively high air-conditioning priority corresponding to the magnitude of effect on comfort, and Komatsu: Paragraph [0048] (“In a preferred embodiment, one of the areas (500A, 500B) may be set to be a high-priority area and the other to be a low-priority area by an installation worker or a maintenance worker of the indoor unit (10)…”) Komatsu: Paragraph [0046] (“Each area (500A, Komatsu: Paragraph [0124] (“In the two-way blow, a larger volume of air is supplied to the area (500B), which is a high-priority area where the temperature therein should be adjusted intensively, than to the area (500A), which is a low-priority area where the temperature therein does not have to be adjusted as intensively as that in the high-priority area.”) Komatsu: Paragraph [0007] (“…the indoor unit (10) including…an adjuster (92)…”) Komatsu: Paragraph [0019] (“…the indoor unit further includes an indoor heat exchanger (32) which functions as an evaporator of a refrigerant to cool air before blown out of the blow-out opening (24 a to 24 d), wherein the adjuster (92) adjusts the amount of heat to be processed for each of the at least two areas (500A, 500B) by causing an evaporation temperature of the refrigerant in the indoor heat exchanger (32) to differ between the at least two areas (500A, 500B).”) [The two areas with different priorities that share the indoor unit read on “a specific criterion”.  The setting of one of the areas to be a high-priority area and the adjuster to adjust the amount of air supplied to the area with highest priority reads on “identify at least one of the indoor unit and the ventilator that satisfies a specific criterion… at a place with relatively high air-conditioning priority”.]  
adjust a target evaporating temperature based on a detection value detected by the temperature and humidity detection unit provided to the identified at least one of the indoor unit or the ventilator, and Komatsu: Paragraph [0124] (“In the two-way blow, a larger volume of air is supplied to the area (500B), which is a high-priority area where the temperature therein should be adjusted intensively, than to the area (500A), which is a low-priority area where the temperature therein does not have to be adjusted as intensively as that in the high-Komatsu: Paragraph [0152] (“…the CPU (92) causes evaporation temperatures of the refrigerant in the indoor heat exchanger (32) to differ between the areas (500A, 500B) as a main destination of the blown air, thereby adjusting the amount of heat to be processed for each area (500A, 500B). Particularly, as shown in FIG. 14, the evaporation temperature of the refrigerant in the first partial blow-out operation in which the main blow-out destination is the area (500B) (i.e., the high-priority area) is adjusted to be lower than the evaporation temperature of the refrigerant in the second partial blow-out operation in which the main blow-out destination is the area (500A) (i.e., the low-priority area). In this case, the CPU (92) may set different target values of the evaporation temperatures for the areas (500A, 500B) so that the above-described adjustment be reliably implemented.”)
does not use detected value detected by the temperature and humidity detection unit provided to the indoor unit and the ventilator that do not satisfy the specific criterion in adjusting the target evaporating temperature, Komatsu: Paragraphs [0046], [0048], and [0124] [As described above.][The temperature sensor 81a of the area 500A with low priority reads on “the detection value…that do not satisfy the specific criterion”.]
an air-conditioning control unit configured to control the refrigerant system such that an evaporating temperature of each of the indoor unit and the ventilator is equal to the target evaporating temperature adjusted by the target temperature adjustment unit. Komatsu: Paragraphs [0075] and [0152] [As described above.] Komatsu: Paragraph [0160] (“In the above control, different target values of the evaporation temperatures (or the condensation temperatures) are set for the areas (500A, 500B), so that the difference in the temperatures of air that has reached the respective areas (500A, 500B) are more distinct.”) Komatsu: Paragraph [0127] (“Target values of the integrated volume of air blown from each of the main blow-out Komatsu: Paragraph [0128] (“However, an actual temperature of each area (500A, 500B) might not reach the target temperature due to an actual environment (such as temperature and humidity) of each area (500A, 500B) even when the airflow rotation operation is performed according to the determined target value of the integrated volume of air. In view of this, in a preferred embodiment, the CPU (92) may finely adjust the position to be held by the airflow direction adjusting flap (51), the time spent in that position, and the rotational speed of the indoor fan (31) in the airflow rotation operation, according to the difference between the detection results of the temperature sensors (81 a, 81 b) and the target temperatures of the areas (500A, 500B).”) [The indoor control unit reads on “an air-conditioning control unit”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hamada and Komatsu before them, for the control device of Hamada to include a target temperature adjustment unit configured to identify at least one of the indoor unit and the ventilator that satisfies a specific criterion to identify the indoor unit and the ventilator located at a place with relatively high air-conditioning priority corresponding to the magnitude of effect on comfort, and adjust a target evaporating temperature based on a detection value detected by the temperature and -3-Attorney Docket No. 129A_830_TN humidity detection unit provided to the identified at least one of the indoor unit or the ventilator, and does not use detected value detected by the temperature and humidity detection unit provided to the indoor unit and the ventilator that do not satisfy the specific criterion in adjusting the target evaporating temperature, an air-conditioning control unit configured to control the refrigerant 
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would make it possible to easily create, with even a single indoor unit (10), a plurality of areas (500A, 500B) having different temperatures in a single indoor space (500). Komatsu Paragraph [0027]  The area (500A, 500B) therefore has a temperature different from the temperature of the other area with more reliability. Komatsu Paragraph [0131]
Regarding claim 2, Hamada and Komatsu teach all the claimed features of claim 1, from which claim 2 depends.  Komatsu also teaches: 
The air-conditioning system of claim 1, further comprising 
a control apparatus configured to transmit specific criterion information to the control device, the specific criterion information corresponding to the specific criterion, Komatsu: Paragraphs [0048], [0046], [0124] and [0007]. [As described in claim 1.] [The two areas with different priorities that share the indoor unit read on “a specific criterion”.  The CPU controlling the operation of the indoor unit based on the areas with different priorities reads on “a control apparatus configured to transmit specific criterion information to the control device”.]
wherein the target temperature adjustment unit identifies the at least one of the indoor unit and the ventilator that satisfies the specific criterion based on the specific criterion information transmitted from the control apparatus. Komatsu: Paragraphs [0048], [0046], [0007], and [0019] [As described and explained in claim 1.] 
Regarding claim 3, Hamada and Komatsu teach all the claimed features of claim 2, from which claim 3 depends.  Komatsu also teaches: 
The air-conditioning system of claim 2, 
wherein the control apparatus accepts a user's operation of selecting at least one of the indoor unit and the ventilator whose air-conditioning priority based on location within the air-conditioned space is relatively low, and Komatsu: Paragraph [0048] [As described in claim 1.] Komatsu: Paragraph [0071] (“The airflow direction adjusting flap (51) can change the direction of blown air upward and downward. The blown air reaches each area (500A, 500B) soon. The airflow direction adjusting flap (51) can thus be considered as a member capable of guiding the air blown from the main blow-out openings (24 a to 24 d) to the respective areas (500 A, 500B).”) Komatsu: Paragraph [0077] (“In particular, in a condition in which a zoning mode is selected, the CPU (92) controls the positions of the airflow direction adjusting flaps (51) independently of one another to adjust an amount of heat to be processed, for each of the areas (500A, 500B), by the air blown from the main blow-out openings (24a to 24d) so that the temperatures in the areas (500A, 500B) differ from each other. In the first embodiment, the CPU (92) causes each airflow direction adjusting flap (51) to execute an airflow rotation operation in order to achieve the above control and adjustment in the condition in which the zoning mode is selected.”) [The worker setting the low-priority area (500A) for adjusting the airflow to a different direction reads on “accepts a user's operation of selecting… based on location within the air-conditioned space is relatively low”.]
transmits, as the specific criterion information, identification information of the selected at least one of the indoor unit and the ventilator to the control device. Komatsu: Paragraph [0077] [As described above.] [Once the zone is selected for the zoning mode to the low priority area to adjust the flap to achieve the airflow direction, the control performed by the CPU reads on “transmits…identification information of the selected at least one of the indoor unit and the ventilator to the control device”.]  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2015/0362200 A1 to Hamada et al. (“Hamada”) in view of US Patent Publication No. 2019/0186759 A1 to Komatsu (“Komatsu”), and further in view of US Patent Publication No. 2016/0178225 A1 to Vallikannu et al. (“Vallikannu”).
Regarding claim 4, Hamada and Komatsu teach all the claimed features of claim 2, from which claim 4 depends.  Hamada and Komatsu do not expressly teach that “the control apparatus acquires detection information obtained by a human presence sensor disposed in the air-conditioned space, extracts an area where no human is present for a predetermined period of time or more based on the acquired detection information, and transmits, as the specific criterion information, identification information of at least one of the indoor unit and the ventilator that corresponds to the extracted area to the control device”.  However, Vallikannu describes managing energy consuming units such as discrete air conditioner units in a building such as a multi-room or multi-zone building. Vallikannu teaches:
The air-conditioning system of claim 2, wherein the control apparatus acquires detection information obtained by a human presence sensor disposed in the air-conditioned space, Vallikannu: Paragraph [0048] and FIG. 1 (“In some cases, the central coordinator 64 may communicate with one or more remote … occupancy sensors located throughout the building or structure 6 via the first wireless network 66.”) Vallikannu: Paragraph [0064] (“The … occupancy sensor 128 may be configured to send a signal indicative of the sensed parameter (e.g. … Vallikannu: Paragraph [0065] (“The microcontroller may be configured to control the temperature in the room and/or zone in accordance with a second temperature set point when the occupancy sensor 128 does not detect and/or indicate occupancy. In some cases, the indication of occupancy may cause the microcontroller 104 to send out a command to a discrete air conditioner unit 20 in accordance with a first temperature set point stored in the memory 116 regardless of any programmed operating schedule that it may be currently following. The microcontroller 104 may be configured to return to following the programmed operating schedule stored in the memory when the occupancy sensor 128 no longer indicates occupancy.”) [The microcontroller receiving the detection from the occupancy sensor reads on “the control apparatus acquires detection information”.  The sensed parameter reads on “detection information”. The occupancy sensor 128 in a room and/or zone reads on “a human presence sensor disposed in the air-conditioned space”.]
extracts an area where no human is present for a predetermined period of time or more based on the acquired detection information, and Vallikannu: Paragraphs [0048], [0064] and [0065] and FIG. 1 [As described above.] [The room and/or zone where no detection or occupancy is detected reads on “extracts an area where no human is present”.] 
transmits, as the specific criterion information, identification information of at least one of the indoor unit and the ventilator that corresponds to the extracted area to the control device.  Vallikannu: Paragraphs [0048], [0064] and [0065] and FIG. 1 [As described above.] Vallikannu: Paragraph [0069] (“The central coordinator 14, 64 may be configured to identify and retrieve a set of command codes for an individual discrete air conditioner unit 20 and transmit the correct set of command codes for the particularly type of discrete air conditioner unit 20 to the corresponding discrete air conditioner controller 100 for use by the discrete air  [The controlling of the room and/or zone in accordance with the second temperature set point to the particular discrete air conditioner unit when the occupancy sensor 128 does not detect and/or indicate occupancy in the corresponding room and/or zone reads on “transmits… identification information of at least one of the indoor unit and the ventilator that corresponds to the extracted area to the control device”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hamada, Komatsu, and Vallikannu before them, for the control device of Hamada to acquire detection information obtained by a human presence sensor disposed in the air-conditioned space, extracts an area where no human is present for a predetermined period of time or more based on the acquired detection information, and transmits, as the specific criterion information, identification information of at least one of the indoor unit and the ventilator that corresponds to the extracted area to the control device because the references are in the same field of endeavor as the claimed invention and they are focused on controlling an air-conditioning system.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would make it possible to view and manage multiple building components servicing the building or structure 6, including one or more discrete air conditioner units 20 and/or lighting banks 26, may facilitate improved management of the facility wide energy load which may lead to both energy and cost savings. Vallikannu Paragraph [0039]
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2015/0277409 A1 to Yamada describes an interlocking control calculation unit updating a priority order of a determination area based on an exit-interlocking signal, updating the room-specific control objective for each room based on the updated priority order, and transmitting the air-conditioning apparatus control signal indicating the updated room-specific control objective to the outdoor unit. In addition, upon detecting that a room has become empty according to the exit-interlocking signal, the interlocking control calculation unit turns OFF the indoor unit of the room.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473. The examiner can normally be reached Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117